UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53524 DIVERSIFIED GLOBAL HOLDINGS GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Florida 74-3184267 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 800 North Magnolia Ave., Suite 105, Orlando, FL (Address of principal executive offices) (Zip Code) (407) 843-3344 (Registrant's Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Checkwhether the issuer (1) filed all reportsrequired to be filed by Section 13 or 15(d) of theExchangeAct during the past 12 months (or for such shorter period that the registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. [X ] Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company.(Check One): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No The number of shares outstanding of the issuer's common stock, par value $.001 per share, was 99,328,730 as of August 23, 2011. Diversified Global Holdings Group, Inc. Index Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 (Unaudited) 2 Consolidated Statements of Operations for the Six and ThreeMonths Ended June 30, 2011 and 2010 (Unaudited) 3 Consolidated Statement of Stockholders' Equityfor the Period Ended June 30, 2011 (Unaudited) 4 Consolidated Statement of Cash Flows for the Six Months Ended June 30, 2011 and 2010 (Unaudited) 5 Notes to Unaudited Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II. OTHER INFORMATION Item 6. Exhibits. 32 Signatures 33 PART I—FINANCIAL INFORMATION Item 1.Financial Statements. Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted from the following consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission.It is suggested that the following consolidated financial statements be read in conjunction with the year-end consolidated financial statements and notes thereto included in the Company's Form 10-K for the year ending December 31, 2010. The results of operations for the six and three months ended June 30, 2011 and 2010 are not necessarily indicative of the results for the entire fiscal year or for any other period. 1 DIVERSIFIED GLOBAL HOLDINGS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable-net of allowance of $23,000 and $39,000, respectively Notes receivable - related parties Inventories Other current assets Total Current Assets Property and equipment-net Goodwill Investments - Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current portion of long-term debt $ $ Convertible notes payable - net of discount - Accounts payable and accrued expenses Customer advances Advances from related parties Deferred revenue - Income taxes payable Total Current Liabilities Long-term Liabilities: Long-term debt-less current portion above Advances from related parties - Total Long-term Liabilities Total Liabilities Commitments & Contingencies - - Stockholders' Equity: Common Stock, $.001 par value; authorized 500,000,000 shares: 99,328,550 and 87,294,801 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Retained earnings Deposit on sale of warrant and preferred stock - Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to unaudited consolidated financial statements 2 DIVERSIFIED GLOBAL HOLDINGS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Six Months Ended For the Three Months Ended June 30, June 30, Net sales: Revenue (net of return and allowances) $ Cost and expenses: Cost of sales General and administrative Income from operations Other income (expense): Other income Interest expense ) Earnings before provision for income taxes Provision for income taxes Net earnings $ Earnings per common share - basic $ Weighted average number of common shares outstanding - basic Earnings per common share - diluted $ Weighted average number of common shares outstanding - diluted See notes to unaudited consolidated financial statements 3 DIVERSIFIED GLOBAL HOLDINGS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (Unaudited) Additional Retained Accumulated Deposit on Sale Common Stock Paid-in Earnings Other Comprehensive of Warrant and Comprehensive Shares Amount Capital (Deficit) Income (Loss) Preferred Stock Income (Loss) Total Balance, January 1, 2010 $ $ $ ) $ ) $
